DETAILED ACTION
The following is an Allowance in response to application number 12/628,426 filed 3/17/2021 and communication with Applicant Representative Kevin Duncan, Reg. No. 41,495 on 6/7/2021 (see attached Interview Summary). Claims 1-6, 16-19 and 27-43 are pending and are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant Representative Kevin Duncan, Reg. No. 41,495 on 6/7/2021.

In the Claims
Please amend claims 1 and 2 of the application as follows:
1. (Currently Amended) A computer-implemented method of machine-learning based natural language processing for risk mining in an electronic document corpus, the method comprising: 
	generating, using a computing device, a set of training data comprising a set of risk- indicating patterns from a set of example data by applying at least one machine-learning process by a machine-learning based classifier that extracts risk-indicative sentences, the generating further comprising: 
	deriving the set of risk-indicating patterns in part by extracting a set of candidate sentence sequences by a tagger and a chunker; 
	validating the extracted set of candidate sentence sequences; and parsing the validated, extracted set of candidate sentence sequences into risks of the form P=>Q;
	accessing, using a computing device, [[the]] a database that includes the set of risk-indicating patterns generated by the at least one machine-learning 
	processing, using a risk-identification-algorithm based at least in part on the set of risk- indicating patterns generated by the at least one machine-learning process, a corpus of textual data to identify a set of risks associated with legal changes, the risk-identification-algorithm comprising at least a risk miner, the risk miner searches the corpus of textual data for instances of the risk-indicating patterns generated by the at least one machine-learning process and associated with the corpus to create the set of risks associated with legal changes; 
	clustering by a risk clusterer the set of risks associated with legal changes, the clustering comprising grouping the set of risks associated with legal changes into one or more categories and clustering the grouped set of risks associated with legal changes, further comprising using the chunker to identify boundaries of interest of the grouped set of risks; 2Application No.: 12/628,426 Atty. Docket No.: 113027.000069US0 
	constructing, based on the clustering and at least one taxonomy inducing function, a taxonomy of risks, wherein the at least one taxonomy inducing function includes applying a Hearst pattern induction to induce the taxonomy of risks; 
	comparing the clustered set of risks associated with legal changes with the risk-indicating patterns generated by the at least one machine-learning process to obtain a set of prerequisites for identified risk-based events that has not occurred from the set of risks based on a class type and a polarity wherein the comparing is based on the constructed taxonomy of risks, the class type indicating a risk class associated with the risk-indicating patterns generated by the at least one machine-learning process, the polarity indicating one of benefit and detriment associated with the class type, the polarity being weighted to either increase the risk class in order to reduce the detriment associated with the class type or reduce the risk class in order to increase the benefit associated with the class type; 

	transmitting, using a risk routing unit, a priority notification to a second user indicating priority of management of the at least one identified risk-based event and a materialized event, the priority notification being based on the warning notification generated to the first user, the priority notification thereby minimizing delay in priority of an action by the second user based on at least the first identified risk-based event.  
2. (Currently Amended) The method of claim 1, further comprising: 
	determining an imminent risk using the risk-identification algorithm that indicates a potential future event based on at least one second prerequisite in [[the]] a set of second prerequisites; 
	generating a signal representative of the imminent risk; and 
	storing the signal representative of the imminent risk in an electronic memory.  
3. (Previously Presented) The method of claim 1, further comprising: 
	determining a materialized risk using the risk-identification algorithm that indicates an event that occurred based on at least one prerequisite in the set of prerequisites; 
	generating a signal representative of the materialized risk; and 
	storing the signal representative of the materialized risk in an electronic memory.  
4. (Previously Presented) The method of claim 2, further comprising: 

	generating a signal representative of the event that occurred; and 
	storing the signal representative of the event that occurred in the electronic memory.  
5. (Previously Presented The method of claim 1, wherein the corpus is digital.  
6. (Previously Presented) The method of claim 5, wherein the corpus comprises one or more of news, financial information, blogs, event streams, protocol files, social network services, emails, short message Service (SMS), instant chat messages, social network posts, and legal information.  
7. (Cancelled)  
8. (Cancelled)  
9. (Cancelled)  
10. (Cancelled)  
11. (Cancelled)  
12. (Cancelled)  
13. (Cancelled)  
14. (Cancelled)  
15. (Cancelled)  
16. (Previously Presented) The method of claim 1, wherein the risk-identification algorithm is based upon a set of terms statistically associated with risk.  
17. (Previously Presented) The method of claim 1, wherein the risk-identification algorithm is based upon a temporal factor.  
18. (Previously Presented) The method of claim 1, wherein the risk-identification algorithm is based upon a set of customized criteria.  

20. (Cancelled)  
21. (Cancelled)  
22. (Cancelled)  
23. (Cancelled)  
24. (Cancelled)  
25. (Cancelled)  
26. (Cancelled)  
27. (Previously Presented) The method of claim 4, wherein the risk-identification algorithm is based upon a set of source ratings, the set of source ratings having a one to one correspondence with a set of sources, the set of sources serving as a source of information on which the corpus is based.  
28. (Previously Presented) The method of claim 27, further comprising modifying the set of source ratings based upon the imminent risk.  
29. (Previously Presented) The method of claim 27, further comprising modifying the set of source ratings based upon the materialized risk.  
30. (Previously Presented) The method of claim 1, further comprising transmitting the signal representative of the set of prerequisite risks.  
31. (Previously Presented) The method of claim 2, further comprising transmitting the signal representative of the imminent risk.  
32. (Previously Presented) The method of claim 4, further comprising transmitting the signal representative of the materialized risk.  
33. (Previously Presented) The method of claim 4, further comprising providing a web-based risk alerting service using at least one of the signal representative of 
34. (Previously Presented) The method of claim 1, wherein the set of risk-indicating patterns is obtained from past Security Exchange Commission (SEC) filings.  
35. (Previously Presented) A computing device for machine-learning based natural language process for mining risks from an electronic document corpus, the computing device comprising: 
	an electronic memory storing a corpus of textual data and a database that includes a set of risk-indicating patterns, each of the set of risk-indicating patterns associating a prerequisite with an event, the prerequisite preceding the event in time; 
	a processor configured to: 
	generate, by applying at least one machine-learning process to a set of example data by a machine-learning based classifier that extracts risk-indicative sentences, a set of training data comprising the set of risk-indicating patterns, the generating further comprising: 
	deriving the set of risk indicating patterns in part by extracting a set of candidate sentence sequences by a tagger and a chunker; 
	validating the extracted set of candidate sentence sequences; and 
	parsing the validated, extracted set of candidate sentence sequences into risks of form P=>Q;
	process, using a risk-identification-algorithm based at least in part on the set of risk- indicating patterns generated by the at least one machine-learning process, the corpus of textual data to identify a set of risks associated with legal changes, the risk-identification- algorithm comprising at least a risk miner, the risk miner searches the corpus of textual data for instances of the risk-indicating patterns generated by the at least one machine- learning process and associated with the corpus to create the set of risks associated with legal changes; 

	constructing, based on the clustering and at least one taxonomy inducing function, a taxonomy of risks, wherein the at least one taxonomy inducing function includes applying a Hearst pattern induction to induce the taxonomy of risks; 
	compare, using the risk miner the clustered set of risks associated with legal changes with the set of risk-indicating patterns generated by the at least one machine-learning process to obtain a set of prerequisites for identified risk-based events that has not occurred from the set of risks based on a class type and a polarity wherein the comparing is based on the constructed taxonomy of risks, the class type indicating a risk class associated with the risk indicating patterns generated by the at least one machine-learning process, the polarity indicating one of benefit and detriment associated with the class type, the polarity being weighted to either increase the risk class in order to reduce the detriment associated with the class type or reduce the risk class in order to increase the benefit associated with the class type; 
	transmit, using the risk alerter a warning notification to a device associated with a first user whose profile matches the class type, the warning notification alerting the first user with respect to an identified set of prerequisites for identified risk-based events, the warning notification being generated based on at least a first identified risk-based event unforeseeable to the first user, the notification being transmitted prior to the actual occurrence of the first identified risk-based event; and 7Application No.: 12/628,426 Atty. Docket No.: 113027.000069US0 
	transmit, by a risk routing unit coupled to the risk alerter, a priority notification to a second user indicating priority of management of the at least one identified risk-based event and a materialized event, the priority notification being 
36. (Previously Presented) The computing device of claim 35, further comprising a computer interface to query the risk-identification-algorithm.  
37. (Previously Presented) The computing device of claim 35, further comprising a display to receive a signal from the electronic memory and to display risk alerts from the risk- identification algorithm.  
38. (Previously Presented) A computer-implemented system for machine-learning based natural language processing and risk mining in an electronic document corpus, the system comprising: 
a computing device comprising: 
	an electronic memory storing a corpus of textual data and a database that includes a set of risk-indicating patterns, each of the set of risk-indicating patterns including a first prerequisite in association with an event, the prerequisite preceding the event in time; and a processor configured to: 
	generate, by applying at least one machine-learning process to a set of example data by a machine-learning based classifier that extracts risk-indicative sentences, a set of training data comprising the set of risk-indicating patterns, the generating further comprising: 
	deriving the set of risk-indicating patterns in part by extracting a set of candidate sentence sequences by a tagger and a chunker; 
	validating the extracted set of candidate sentence sequences; and 
	parsing the validated, extracted set of candidate sentence sequences into risks of the form P=>Q;
	process, using a risk-identification-algorithm based at least in part on the set of risk- indicating patterns generated by the at least one machine-learning process, a corpus of textual data to identify a set of risks associated with legal 
	clustering by a risk clusterer the set of risks associated with legal changes, the clustering comprising grouping the set of risks associated with legal changes into one or more categories and clustering the grouped set of risks associated with legal changes, further comprising using the chunker to identify boundaries of interest of the grouped set of risks; 
	constructing, based on the clustering and at least one taxonomy inducing function, a taxonomy of risks, wherein the at least one taxonomy inducing function includes applying a Hearst pattern induction to induce the taxonomy of risks; 
	compare, using the risk miner the clustered set of risks associated with legal changes with the risk-indicating patterns generated by the at least one machine-learning process to obtain a set of prerequisites for identified risk-based events that has not occurred from the set of risks based on a class type and a polarity wherein the comparing is based on the constructed taxonomy of risks, the class type indicating a risk class associated with the risk indicating patterns generated by the at least one machine-learning process, the polarity being weighted to indicate one of benefit and detriment associated with the class type; 
	transmit, using the risk alerter a warning notification to a device associated with a first user whose profile matches the class type, the warning notification alerting the first user with respect to an identified set of prerequisites for identified risk-based events, the warning notification being generated based on at least a first identified risk-based event unforeseeable to a first user, the notification being transmitted prior to the actual occurrence of the first identified risk-based event; 
	transmit, by a risk routing unit coupled to the risk alerter, a priority notification to a second user indicating priority of management of the at least one identified risk-based event and a materialized event, the priority notification being 
	a user interface device configured to query-the risk-identification-algorithm and receive a signal from the electronic memory of the computing device to alert at least one of the user and the second user based on at least a first identified risk-based event.  
39. (Previously Presented) The method of claim 5, wherein the corpus comprises legal information.  
40. (Previously Presented) The method of claim 39, wherein the legal information includes bankruptcy and default filings.  
41. (Previously Presented) The method of claim 1, further comprising: generating a signal representative of the set of prerequisites; and 
	storing the signal representative of the set of prerequisites in an electronic memory.  
42. (Previously Presented) The computing device of claim 35, wherein the processor is further configured to: 
	generate a signal representative of the set of prerequisites; and 
	store the signal representative of the set of prerequisites in the electronic memory.  
43. (Previously Presented) The risk mining system of claim 38, wherein the processor is further configured to: 
	generate a signal representative of the set of prerequisites; and 
	store the signal representative of the set of prerequisites in the electronic memory.


Reasons for Allowance
Claims 1-6, 16-19 and 27-43 were pending. Claims 1-6, 16-19 and 27-43 are now allowed. The prior art rejections were withdrawn in the 12/30/2015 Office Action.  
The amended claims are statutory under the 2019 Patent Subject Matter Eligibility Guidance. Step 1: The independent claims are directed towards a process and machines for machine-learning based natural language processing for risk mining in an electronic document corpus. Step 2A Prong One: The claims includes several limitations that are based upon mathematical relationships, formulas, or calculations. However, these mathematical relationships, formulas, or calculations are not explicitly recited in the claims. The claims do not recite a mental process because the steps, as claimed, are not practically performed in the human mind. The claims do not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Since the claims do not recite an abstract idea or any other judicial exception, the claims are patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclose, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

Hussam, US Publication No. 20030050927 A1, a system and methods of performing searches within a universe of preexisting documents to extract a subset of relevant documents is disclosed. The user selects search terms or key words, and an application program performs a search of the universe of documents, compiles a subset or collection of documents based upon the search terms or keywords selected, and presents the resulting collection of documents 
Hoogs et al, US Publication No. 20050071217 A1, method, system and computer product for analyzing business risk using event information extracted from natural language sources. In this invention, articles each containing qualitative business event information relevant to a target business entity are retrieved. A structured events record of details for the qualitative business event information is extracted from the articles. The structured events record is applied to a business risk model that uses temporal reasoning to map qualitative business event information to business risk. The business risk model determines the business risk of the target business entity based on temporal proximity and order of the qualitative business event information in the structured events record.
Sullivan et al, US Patent No. 6876992 B1, a method and system for selecting an optimal set of management and risk controls for a given set of risks within a variable control budget. Specifically, optimization according to the present invention is defined using a method and system to calculate the greatest reduction in an organization's risk exposure with the minimum investment in cost and time as measured by the economic value added of the risk system change. Risk control models and management risk control models are client customized into a risk control system specifically addressing a client’s applicable risks and their associated exposures. An operator is able to determine which risk control system maximizes available resources while also reducing an organization's total risk exposure.
Lawrence et al, US Publication No. 20060004878 A1, a system, method, apparatus and means for determining that first information in an input 
Seibel et al, US Patent No. 7003517 B1, a  text mining system for collecting business intelligence about a client, as well as for identifying prospective customers of the client, for use in a lead generation system accessible by the client via the Internet. The text mining system has various components, including a data acquisition process that extracts textual data from various Internet sources, a database for storing the extracted data, a text mining server that executes query-based searches of the database, and an output repository. A web server provides client access to the repository, and to the mining server.
O’Rourke et al, US Publication No. 20080086387 A1, an information-delivery system includes a first mechanism for identifying an entity for which to gather information and providing identity information in response thereto. A second mechanism employs the identity information to retrieve rating information pertaining to the entity, wherein the scoring information includes quantified information pertaining to one or more measures of performance, and the user's ethical preferences. The rating information includes environmental information, health information, and/or social information. The rating information further includes components that are each associated with a user-configurable weight. The second mechanism includes plural data sources, wherein each data source is associated with a user-configurable data-source weight. This allows a user to scan a product, receive information on its social, environmental, and health performance, all screened through the user's personal preferences.
Psota et al, US Publication No. 20090144070 A1, a platform facilitates buyers, sellers, and third parties in obtaining information related to each other's 
Green, US Publication No. 20090234718 A1, a predictive service system can include a gathering service to gather user information, a semantic service to generate a semantic abstract for the user information, an emotion detection service to identify emotion-related information, and a predictive service to act on an actionable item that is created based on the user information, the semantic abstract, and the emotion-related information.
Laxman et al, US Publication No. 20100100517 A1, prediction of future data events using a generative model is disclosed. One disclosed embodiment comprises a method of predicting a search engine switch, by first tracking a sequence of events in a user search. Next, a search engine switch based upon the sequence of events tracked is predicted. Then, in response to predicting a search engine switch and prior to the user requesting a search engine switch, an action is taken toward changing a user experience.
Cheng et al, US Publication No. 20100198757 A1, characterizing and determining effectiveness of social networks is described herein. By way of example, data descriptive of inter-relationships of persons can be employed to generate a social connectivity map for users of a communication network. Data disseminated or consumed via the communication network can be monitored and characterized in conjunction with task performance. The characterization can be compared with a performance benchmark to rate a composition of a social network, or underlying network applications and functions, in effecting user tasks or other user activities. Accordingly, individuals and organizations can determine 
Chin et al, Automatic Discovery of Concepts from Text, 2006, existing mechanisms for concept discovery tend to pick up all possible relationships between terms in a document based on roles of terms identified [3]. The proposed work aims to enhance this discovery process by employing machine learning and semantic modelling. We explore a framework for automatically discovering labeled clusters from a large collection of documents. The aim of this framework is to enable the extraction of concepts and to structure these into labeled concepts for use by text processing applications such as text summarization and text categorization. We have developed a mechanism for automatically inducing a set of words that captures the meaning of a collection of documents. The WordNet lexical database is used to extract root meanings and to determine relationships amongst these terms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/MOHAMED N EL-BATHY/Examiner, Art Unit 3624